Citation Nr: 9924566	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  93-08 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased rating for a skin disorder, 
currently evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 





INTRODUCTION

The veteran had active service from July 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1992 rating decision of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 10 
percent for lichen simplex chronicus.  In January 1995 the 
Board remanded this matter to the RO for further evidentiary 
development.  In March 1996 the Board again remanded this 
matter to the RO for further evidentiary development.  


FINDINGS OF FACT

1.  The RO has attempted to obtain all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal. 

2.  The veteran's service-connected skin disorder is 
manifested by flare-ups consisting of exfoliation, exudation, 
and erythematous, scaly patches, as well as complaints of 
itching; the lesions are neither extensive nor markedly 
disfiguring, and there has been no evidence of constant 
exudation or itching.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a skin 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.7, 4.118, 
Diagnostic Code 7806 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating action in June 1984, the RO granted service 
connection and a non-compensable rating for lichen simplex 
chronicus, effective from July 17, 1971.  In a May 1991 
decision, the Board granted a 10 percent rating for the 
veteran's service-connected lichen simplex chronicus.  Based 
on the Board's decision, by rating action in September 1991, 
the RO granted a 10 percent rating for the veteran's lichen 
simplex chronicus, effective from October 25, 1989.  

In a June 1992 memorandum the veteran's representative 
requested, on behalf of the veteran, an increased rating for 
his service-connected lichen simplex chronicus.

On VA examination in July 1992 the veteran reported having a 
"lesion of the skin" for the past 20 years, that would 
"wax and wane" and was mostly in the hands.  He indicated 
that occasionally he had lesions on the legs.  He was treated 
with hydrocortisone cream, which relieved his symptoms and 
made the lesions subside.  He indicated that he worked in the 
electrical field and most of the time he used his hands, 
without using gloves.  He complained that the lesions itched, 
and were painful, particularly when he opened and closed his 
hands.  Objective examination showed a skin lesion between 
the fingers and on the dorsum of the inner surface of the 
hand.  The lesion was noted to be vesiculized and 
conglomerated and there was a sign of bleeding.  The 
configuration and characteristic of the skin lesion was noted 
to be vesicle-like.  There was no nervous manifestation 
noted.  The diagnosis was lichen simplex chronicus.  

By rating decision in July 1992, the RO denied an increased 
rating for the service-connected lichen simplex chronicus.  

A VA prescription form, submitted by the veteran directly to 
the Board, showed that the veteran was unable to work on July 
20-21, 1993 due to skin problems.  

In the January 1995 remand, the Board requested that the RO 
contact the veteran and obtain the names and addresses of all 
providers from whom he received treatment for lichen simplex 
chronicus, from 1993 to the present, and to then obtain 
copies of all such records.  The RO was also directed to 
schedule the veteran for a VA special examination in 
dermatology to determine the extent of the lichen simplex 
chronicus.  His service-connected skin disability was to be 
"evaluated in relation to its history with emphasis upon 
limitation of activity imposed by the disabling condition in 
light of the whole recorded history".  The examiner was also 
to provide an opinion as to what effect the disability had on 
his ability to work. 

In a letter dated in July 1995, the veteran indicated that he 
had only been treated by VA doctors for his skin condition.  

On VA examination in July 1995 the veteran reported that he 
had a skin rash that had been "coming and going" for the 
last 25 years.  He claimed that some white cream helped, but 
noted that sometimes the rash disappeared spontaneously.  
Examination showed that there were no skin lesions present.  
The examiner indicated that it was impossible to decide what 
problem the veteran had, and therefore, no specific 
examination was conducted.  The veteran was advised that if 
his skin rash reappeared, he could report to the VA for 
examination.  

In the March 1996 remand, the Board directed the RO to 
contact the veteran and obtain the names and addresses of all 
health care providers from whom he received treatment for his 
service-connected skin disorder, and to obtain copies of all 
such records.  The Board also requested that the veteran be 
afforded a VA special skin examination, which was to be 
conducted when the veteran's skin disorder was active.  The 
examiner was to review the claims folder prior to the 
examination and all disability was to be evaluated in 
relation to its history.  The examiner was also directed to 
state whether there was evidence of constant exudation, or 
itching, extensive lesions, or marked disfigurement.  

In a letter to the veteran dated in March 1996, the RO 
notified the veteran that his treatment records at the 
Pittsburgh VA medical center (VAMC) had been requested from 
July 1992 through November 1995.  The RO also indicated that 
they would help the veteran obtain records from private 
health providers.  The RO enclosed several VA Forms 21-4142, 
and requested that he complete one for each private health 
care provider so that the RO could ask for his records.  In 
the letter the RO also indicated that the Board had requested 
that the veteran be examined when his skin disorder was 
active.  The veteran was advised that if the skin disorder 
was active, he should call the RO and they would request an 
immediate examination for him.  The veteran was also advised 
that if the RO did not hear from him that his skin condition 
was active and that he was ready to report for an 
examination, the RO would wait 60 days for him to acquire and 
submit private medical records, and that if he did not submit 
private records within 60 days, the RO would make the 
decision based on his VAMC records alone.  

Received in April 1996 were VAMC treatment records dating 
from July 1990 to November 1995, showing that the veteran 
received periodic treatment for his skin disorder.  In 
October 1991 he was seen for follow-up for hand dermatitis.  
He reported that he used Aquaphor as needed and used 
Cyclocort, twice a day, as needed.  He felt that his hand 
dermatitis was flared by his work as an electrical repairman.  
Objective examination showed erythematous, scaly patches on 
the dorsum of the left hand, moreso than on the right.  His 
palms were noted to be relatively clear, and the rest of his 
skin was clear.  The impression was hand dermatitis, and it 
was noted that he had difficulty with compliance with the 
topicals.  In January 1992 he was seen for follow-up and 
reported a 20 year history of dermatitis.  It was noted that 
he initially had red, pruritic areas on the extremities 
approximately 20 years ago, and these areas resolved.  He 
subsequently began having difficulties with his hands, and 
the areas between his fingers were pruritic, erythematous, 
and scaly, with fissuring.  He reported that the condition 
would sometimes resolve spontaneously.  It was noted that at 
his last visit, he was told to use Cyclocort crème and 
Aquaphor.  He indicated that he used the Cyclocort, but not 
the Aquaphor, because it was "too greasy" and did not help.  
He reported that his hands were stable, but his legs and 
posterior upper arms had become red and pruritic in the last 
month.  Examination showed an erythematous, scaly patch on 
the dorsum of the left hand, erythematous scaly areas between 
the fingers of the right and left hand, left palm, and on 
both legs.  The assessment was dermatitis.  

VAMC treatment records showed that in July 1992, examination 
showed patchy erythema with scaling on the hands and sides of 
the fingers.  In January 1993 objective examination showed 
erythema with a slight amount of scaling on the knuckles.  In 
July 1993 he reported that he was off work for two days, 
secondary to a flare-up.  Examination of the hands showed 
erythema and scaling.  The assessment was hand dermatitis, 
and the examiner discussed with the veteran the role of 
irritants, and recommended that he use gloves.  In January 
and February 1994 the veteran was seen for follow-up for hand 
dermatitis.  It was noted that he worked as an electrical 
repairman and felt unable to use his medications as 
prescribed.  The veteran reported that his condition "comes 
and goes", independent of the use of medications.  
Examination showed that the dorsum of the hands was very dry, 
and had no fissures.  In May 1994 examination showed that his 
hands were totally clear.  In July 1994 the assessment was 
hand dermatitis - resolved.  In February 1995 the veteran 
reported that he had been treating his condition with TAC 
ointment which controlled the condition well, but he 
occasionally had a flare-up.  Examination of the dorsum of 
the hand showed erythematous scaling and fissuring plaques, 
especially over the MP joints.  The assessment was hand 
dermatitis, secondary to irritant contact at work.  In May 
1995 examination showed a pink discoloration on the dorsum of 
the hands, and no current dermatitis.  In November 1995 the 
veteran was seen, status post contact dermatitis, and it was 
noted that his condition was under control and he had used 
TAC ointment, which helped.  Examination of the hands showed 
minimal scaling and no erythema.  

In a letter dated in September 1996, the RO notified the 
veteran that the Board had requested a VA examination when 
his skin disorder was active, and requested that the veteran 
contact the RO when his skin condition became active so that 
an examination could be scheduled.  

Received in January 1997 from the veteran was an unsigned VA 
Form 21-4142 ("Authorization and Consent to Release 
Information to the Department of Veterans Affairs") with the 
name of a private dermatologist, Lisa A. Goldberg, M.D, 
listed as the "Source of Information".  It appears that Dr. 
Goldberg completed the "comments" section of the VA Form 
21-4142, noting that the veteran had a long history of eczema 
of his hands, and that his job involved using solvents, and 
he could not wear gloves at work.  The assessment was eczema.  
The veteran also submitted a billing statement from Dr. 
Goldberg for an office visit in December 1996, as well as two 
prescriptions issued by Dr. Goldberg in December 1996.  

In a January 1997 Report of Contact, the RO noted receipt of 
the VA Form 21-4142 from Dr. Goldberg, indicating treatment 
for his service-connected condition, as well as copies of 
prescriptions for lotions for the eczema.  It was noted that 
one of the Remand orders was for the RO to schedule a special 
skin examination when the veteran's skin disorder was active, 
and the RO was prepared to order an examination, but noted 
the veteran's treatment with prescriptions and decided to 
call the veteran to instruct him not to treat the eczema 
until he could be scheduled for an examination.  The veteran 
reportedly indicated that he was scheduled for an examination 
that Friday.  It was also noted that he indicated that Dr. 
Goldberg did not treat him regularly, and he only went once, 
on December 12, 1996.  

Received in February 1997 from the veteran was a letter in 
which he indicated that he had been reasonably cooperative in 
keeping his scheduled appointments at the VA.  He claimed 
that he had suggested on several occasions in the past that 
it would be a good idea to have his skin disorder checked 
when it was active, but it was never suggested by one of the 
VA doctors.  He indicated that the VA did contact him on 
several occasions to have his skin disorder checked when 
active, and that on the most recent occasion he informed the 
individual that he had an appointment scheduled.  He reported 
that he had his skin disorder checked when it was active on 
several occasions in the past, only to have the doctor 
"minimize" his condition.  He indicated that he had no idea 
what more the VA might require with regard to his skin 
disorder.  

In February 1997, the veteran also submitted an order form 
titled "Hypoallergenic Protection for Hand Rashes", a list 
of patient instructions for hand protection for hand 
dermatitis, and a document describing "hand dermatitis".  
He submitted a signed VA Form 21-4142, with Dr. Goldberg 
listed as the "source of information", and December 11, 
1996 was listed as the date of treatment for a skin disorder, 
eczema.  Dr. Goldberg reported, in the "comments" section 
of the Form 21-4142 that the veteran had infected dermatitis 
of the hands, and that he used solvents at work and could not 
wear gloves to do his job.  Dr. Goldberg indicated that the 
veteran was given ointment and cotton gloves to use on his 
hands.  

In May 1997 the RO sent a letter to the veteran indicating 
that the RO had tried to set up an appointment for an 
examination when his skin condition was active, and had 
indicted this in a letter dated in September 1996.  The RO 
noted that to date the veteran had not contacted the RO to 
advise that his skin condition was active so that he may be 
examined.  The veteran was advised that if he did not contact 
the RO within 60 days of the date of the letter, the case 
would be forwarded to the Board.  

In April 1997 the RO specifically requested from the 
Pittsburgh VAMC, all outpatient treatment records from the 
dermatology clinic for the period January 1990 to April 1997.  
Received in June 1997 were VAMC records dated from July 1990 
to September 1996, of which all records dated prior to 1996 
had been previously received and considered by the RO.  In 
May 1996 the veteran was seen for follow-up for years of hand 
dermatitis that improved with use of TAC crème and Eucerin, 
and "comes and goes".  He indicated that it was worse with 
stress, and became very pruritic.  He noted lesions over the 
knuckles with difficulty bending his fingers.  Examination of 
the dorsal hands and lateral fingers showed erythematous, 
lichenfied, scaly patches and plaques, with fissuring and 
oozing.  The assessment was hand eczema and the plan was for 
the veteran to continue his current therapy for flares.  It 
was noted that he was requesting a second opinion from an 
outside dermatologist.  In September 1996 he reported having 
a flare-up for four weeks, and now had deep cracks.  He 
indicated that he could not bend his hand, secondary to pain 
in the left hand.  Examination of the left hand showed four 
to five excoriated and exfoliated areas of the hand.  

A notation regarding cancellation of examinations indicated 
that the veteran was scheduled for dermatology on January 8, 
1999, and he canceled due to the weather.  He was rescheduled 
for February 2, 1999 and again canceled.  He was rescheduled 
for February 5, 1999 and he canceled due to his car breaking 
down.  It was noted that he no longer had an active skin 
condition, and that he would call when his disease was 
active, and he would be scheduled as soon as possible.  It 
was also noted that he was informed to report for photos when 
the disease was active.

Analysis

The Board is satisfied that all relevant facts have been 
properly developed to the extent possible by the RO and that 
no further development is required to comply with the duty to 
assist the veteran as mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 which require that each disability 
be viewed in relation to its entire recorded history, that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition, and that each disability be 
considered from the point of view of the veteran working or 
seeking work.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.

The veteran's service-connected skin disorder is currently 
assigned a 10 percent rating pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  Under Diagnostic Code 7806, a 
noncompensable evaluation is warranted when there is slight, 
if any, exfoliation, exudation, or itching on a non-exposed 
surface or small area.  A 10 percent evaluation requires 
exfoliation, exudation, or itching on an exposed surface or 
extensive area.  A 30 percent evaluation requires constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement. 

The evidence of record shows that the veteran has received 
episodic treatment for a skin disorder of the hands since at 
least 1991.  Likewise, VAMC treatment records dated from 1991 
to 1996 confirm that he has had occasional flare-ups of his 
service-connected skin disorder.  In October 1991, 
examination showed erythematous, scaly patches on the dorsum 
of the left hand, moreso than on the right.  In January and 
July 1992 examination showed erythematous, scaly areas on the 
dorsum of the left hand, between the fingers of the right and 
left hand, on the left palm, and on both legs.  In January 
and July 1993, examination of the hands showed erythema and 
scaling.  In January and February 1994 examination showed 
that the dorsum of the hands was very dry, and had no 
fissures.  In May 1994, examination showed that his hands 
were totally clear.  In February 1995 examination of the 
dorsum of the hand showed erythematous scaling and fissuring 
plaques, especially over the MP joints.  In May 1995, 
examination showed a pink discoloration on the dorsum of the 
hands, and no current dermatitis.  On VA examination in July 
1995, no skin lesions were present.  In November 1995 
examination of the veteran's hands showed minimal scaling and 
no erythema.  In May 1996 he reported lesions over the 
knuckles with difficulty bending his fingers.  Examination of 
the dorsal hands and lateral fingers showed erythematous, 
lichenfied, scaly patches and plaques, with fissuring and 
oozing.  The assessment was hand eczema..  In September 1996 
he reported having a flare-up for four weeks and had deep 
cracks.  He indicated that he could not bend his hand, 
secondary to pain.  Examination of the left hand showed four 
to five excoriated and exfoliated areas.  In December 1996 
the veteran was seen by a private dermatologist, Dr. 
Goldberg, who noted in a VA Form 21-4142 that he had a long 
history of eczema of his hands, that his job involved using 
solvents, and he could not wear gloves at work.  The 
assessment was eczema.  In another VA Form 21-4142, Dr. 
Goldberg noted that the veteran had infected dermatitis of 
the hands and provided him with ointment and cotton gloves.

The Board finds that even considering the aforementioned 
treatment records, and considering the veteran's periods of 
flare-ups of his service-connected condition, the objective 
findings during such flare-ups are not consistent with either 
extensive involvement or marked disfigurement, nor has 
constant exudation ever been identified.  Under such 
circumstances, it appears that the weight of the evidence is 
against the veteran's claim for a rating in excess of 10 
percent.

The Board recognizes that in the March 1996 remand, the RO 
was directed to schedule the veteran for a VA special skin 
examination, to be conducted when his skin disorder was 
active.  The record reflects that the RO subsequently sent 
three letters to the veteran, in March 1996, September 1996, 
and May 1997, specifically requesting that he contact that RO 
when his eczema was active so that an examination could be 
scheduled.  In May 1997 the RO advised the veteran that to 
date he had not contacted the RO to advise that his skin 
condition was active, and that if he did not contact the RO 
within 60 days of the date of the letter, the case would be 
forwarded to the Board.   

It is apparent from the VAMC treatment records dated in May 
and September 1996, and the private treatment received in 
December 1996, that the veteran had at least two flare-ups of 
his skin disorder since the March 1996 remand.  Although, he 
did not specifically contact the RO as indicated in the 
letter, he did apparently report to the VA for examination 
and treatment of the dermatitis.  Also, in a February 1997 
letter the veteran noted that the VA did contact him on 
several occasions to have his skin disorder checked when 
active, and that on the most recent occasion he informed the 
individual that he had an appointment scheduled.  He also 
reported that he had his skin disorder checked when it was 
active on several occasions in the past.  The Board also 
notes that after the veteran canceled several VA examinations 
in January and February 1999, he reportedly indicated that he 
no longer had an active skin condition and that he would call 
when his disease was active.  

Although the RO's duty to assist involves scheduling the 
veteran for the requested VA examination, the veteran also 
had the duty to notify the RO when his skin disorder was 
active.  Based on the letters sent to the veteran, and the 
responses received from the veteran, the Board finds that the 
veteran has been aware of his obligation to contact the RO to 
notify them that his eczema was active, but instead 
apparently chose to schedule his own appointments at the VA 
(as evidenced by the VA treatment records).  Accordingly, the 
records of such treatment will be used to rate the veteran's 
claim.  The Board notes that "[T]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  

The Board therefore concludes that the directives in its 
remand were complied with, to the extent possible, and that 
there is sufficient evidence on which to rate the veteran's 
claim.  Moreover, the Board notes that the record reflects 
that the veteran is working and has not required extensive 
periods of hospitalization; nor is there anything else in the 
record to suggest that an extraschedular evaluation higher 
than 10 percent for his skin disorder might possibly be in 
order under 38 C.F.R. § 3.321.




ORDER

Entitlement to a rating in excess of 10 percent for the 
service connected skin disorder is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

